Citation Nr: 0523476	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-21 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the veteran's claim of 
service connection for back disability on the merits.  The 
veteran perfected a timely appeal of this determination to 
the Board.

The Board notes that in March and October 1999 rating 
decisions, the RO had denied service connection for back 
disability on the basis that the veteran's claim was not well 
grounded under the law then in effect.  As the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
observed in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), however, 
pursuant to Section 7 of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), if a claim that was denied as not well grounded 
between July 14, 1999, and November 9, 2000, is reconsidered 
de novo in light of the enactment of the VCAA, the claim is 
readjudicated "as if the denial or dismissal had not been 
made."  Id. at 1343-44.  Accordingly, because the RO 
readjudicated this claim in light of the veteran's timely 
request to do so, her appeal stems from the July 2003 rating 
decision.

The RO has considered the veteran's claim for upper back 
disability and denied service connection for "chronic 
thoracodorsal strain with muscle spasm and spondylosis of the 
cervical spine and left ulnar neuropathy."  Because the 
veteran's cervical and thoracic spine are separate entities 
for rating purposes, the Board has identified the claim as 
separate issues as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the record, the Board finds that, 
for various reasons, this matter must be remanded for further 
development and adjudication.

The veteran entered active service in April 1983.  The Report 
of Medical History, dated in September 1982, which was 
completed due to the veteran's desire to enlist in the 
military, reflects that she reported having recurrent back 
pain.  The physician indicated that she suffered back strain 
and whiplash due to trauma sustained in a July 31, 1981, 
motor vehicle accident and was treated at Sacred Heart 
Hospital; he stated that the veteran had recurrent back pain.

The Report of Medical Examination, which is also dated in 
September 1982, shows that an examiner indicated that the 
veteran's spine was "abnormal"; the physician reported that 
the veteran had recurrent back pain that was not 
disqualifying.

In light of the foregoing, in December 1982, the veteran was 
examined at the orthopedic clinic of a service department 
medical facility in Pensacola, Florida; the physician 
indicated that the evaluation was necessary to determine 
whether the veteran would be permitted to enter active duty.  
He reported that the veteran was an Army reservist who sought 
to enter active service.  The physician noted that in July 
1981 the veteran was involved in an automobile accident in 
which she was struck from behind, and as a consequence, she 
sustained an extension flexion injury of the cervical and 
thoracic spine.  The examiner added that she was treated by a 
Dr. Stewart and by the emergency room physicians at Sacred 
Heart Hospital.  The physician reported that the veteran was 
treated with a cervical collar and that she gradually 
improved.

The physical evaluation disclosed that the veteran had no 
abnormal scoliosis or kyphosis.  The lumbar lordosis was 
slightly exaggerated but within normal limits.  Palpation 
revealed no palpable spasm and no tenderness, and the 
physician reported that with forward flexion, there was an 
excellent reversal of the lumbosacral curve.  The 
neurological examination was "entirely within normal 
limits" and X-rays of the lumbar spine were normal except 
for a slight partial lumbarization of the first sacral 
vertebra with a pseudoarthrosis between the transverse 
process of the S-1 and the remainder of the sacrum.  The 
diagnoses were "extension flexion injury of the cervical 
spine, resolved; and anomaly of the lumbar spine which is not 
felt to be the cause of low back pain."  Significantly, the 
physician's assessment was that the veteran was fit for full 
duty.

The veteran reports that she injured her back while on active 
duty, when she was carrying a radio pack.  As Disabled 
American Veterans acknowledged in its August 2005 Informal 
Hearing Presentation, however, the service medical records 
are negative for complaint or treatment of back problems.  In 
this regard, the Board observes that in a January 2001 VA 
outpatient treatment entry, a physician indicated that the 
veteran had injured her back in a 1981 motor vehicle accident 
and again while serving in the Army in 1984; the examiner 
stated that the veteran was seen for her longstanding neck 
pain.

The veteran has also submitted an April 2004 statement that 
was prepared by her treating VA physician; that examiner 
reported that her review of the veteran's records showed that 
the veteran suffered an initial back injury due to a 1981 
motor vehicle accident and then again injured it while 
serving in the military in 1984 when she was carrying a radio 
pack.

During the course of this appeal, the veteran was afforded a 
VA spine examination in January 1999; that examiner diagnosed 
her as having chronic thoracodorsal strain with muscle spasm; 
spondylosis of the cervical spine; and left ulnar neuropathy.  
Unfortunately, the physician did not comment on the onset or 
etiology of these conditions, to include whether they pre-
existed or were aggravated by service.

In denying the veteran's claim, the RO held that the 
veteran's back disability pre-existed service and was not 
aggravated by service.  Here, in light of the findings of the 
December 1982 orthopedic evaluation, as well as the 
assessment offered by the service physician who conducted 
that evaluation, and who ruled out any current back 
pathology, the veteran must be presumed sound at service 
entry.  Indeed, his findings and assessment were likely 
relied on by the military in deciding that the veteran was 
fit for service.

In denying this claim, the RO further concluded that the 
veteran's back condition pre-existed service and was not 
aggravated beyond its natural progression during her period 
of active duty.  In this regard, the Board notes that the law 
provides that a veteran who served during a period of war, or 
during peacetime service after December 31, 1946, is presumed 
to be in sound condition when he or she entered into military 
service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, 
in light of the findings and diagnosis made by the service 
physician who conducted the orthopedic evaluation in December 
1982, which was subsequent to the September 1982 Reports of 
Medical History and Examination, and prior to her April 1983 
enlistment, VA cannot presume that, at service entry, the 
veteran was not sound with respect to her back.  

In this regard, the Board notes that in a recent precedent 
opinion, VA's General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The General Counsel further declared that the provisions of 
38 C.F.R. § 3.304(b) (2003) were inconsistent with 
38 U.S.C.A. § 1111 insofar as section 3.304(b) stated that 
the presumption of sound condition could be rebutted solely 
by clear and unmistakable evidence that a disease or injury 
existed prior to service.  The General Counsel determined 
that Section 3.304(b) was therefore invalid and should not be 
followed.  Id.  Recently, VA amended 38 C.F.R. § 3.304(b), 
effective May 4, 2005, to reflect the change in the 
interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit 
and VA's General Counsel, and now provides that in order to 
rebut the presumption of soundness, VA must establish by 
clear and convincing evidence both that the disability 
existed prior to service and that it was not aggravated by 
service.  See 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (to 
be codified at 38 C.F.R. § 3.304(b)).  

In remanding this matter, the Board points out because this 
case presents complex and unresolved factual questions, and 
since the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead bound by 
on these matters by the medical evidence of record, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, the medical evidence of record does not 
contain sufficient information to address the required legal 
inquiries, i.e., whether the veteran has a cervical spine 
disability or a thoracic spine disability that pre-existed 
service and, if so, whether it was aggravated during service.  
Under the circumstances, it is incumbent on the Board to 
remand this matter and supplement the record prior to issuing 
a decision.  See Wallin v. West, 11 Vet. App. 509, 513 
(1998); Colvin v. Derwinski, 1 Vet. App. at 175; see also 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The current medical evidence shows that the veteran suffers 
from cervical and thoracic spine disability.  In light of the 
foregoing, including the veteran's report of sustaining an 
in-service back injury, the Board finds that the veteran must 
be afforded an appropriate VA examination to determine 
whether she has cervical and/or thoracic spine disability 
that is related to service.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any outstanding records, the 
veteran must be afforded an appropriate 
examination to determine the nature, 
extent and etiology of her cervical 
and/or thoracic spine disability found to 
be present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
examiner is requested to offer an opinion 
as to: 

(a).  Does the veteran have cervical 
and/or thoracic spine disability?  If 
so, state the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has cervical and/or thoracic 
spine disability, the examiner must 
state whether any such disorder(s) had 
their onset during service or were 
caused by any incident that occurred 
during service.

(c).  Did cervical and/or thoracic 
spine disability exist prior to the 
veteran's period of active duty?  If 
so, state (if possible) the 
approximate date of onset of any such 
disorder(s).

(d)  If either cervical or thoracic 
spine disability pre-existed the 
veteran's period of active duty, did 
either of such disorders increase in 
disability during such period of 
active duty?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology of any such 
conditions due to or during service, 
resulting in any current disability.

(e).  If cervical and/or thoracic 
spine disability increased in 
disability during service, was that 
increase due to the natural 
progression of the disease?

(f).  If the examiner finds that 
cervical and/or thoracic spine 
disability did not exist prior to the 
veteran's period of service, is it as 
least as likely as not that either 
disorder had its onset during service, 
or was it caused by any incident that 
occurred during service?

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim of service connection for 
cervical spine and thoracic spine 
disabilities.

3.  The veteran and her representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


